tcmemo_2010_66 united_states tax_court kevin russell derby petitioner v commissioner of internal revenue respondent docket no filed date kevin russell derby pro_se michael s hensley for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether derby inc correctly reported gross_receipts and cost_of_goods_sold whether derby inc is entitled to deductions relating to car and truck expenses and whether petitioner is liable for a sec_6662 a accuracy-related_penalty relating to findings_of_fact in petitioner incorporated derby inc derby his landscaping and construction business as an s_corporation during petitioner was the sole shareholder of derby at all relevant times derby maintained a checking account bank account with washington mutual bank and employed cheryl haimsohn of sdc tax and business services inc to maintain derby’s books_and_records ms haimsohn prepared and timely filed petitioner’s and derby’s federal_income_tax returns collectively the returns on its return derby reported dollar_figure of gross_receipts dollar_figure of cost_of_goods_sold and dollar_figure of total income in addition derby deducted dollar_figure as car and truck expenses in the internal_revenue_service conducted an audit of the returns respondent’s revenue_agent steven oloya was assigned to the case during the examination mr oloya performed a bank_deposits and cash expenditures analysis to reconstruct derby’s income on date respondent issued petitioner a 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure notice_of_deficiency relating to in the notice_of_deficiency respondent determined that derby underreported gross_receipts by dollar_figure in addition respondent disallowed for lack of substantiation dollar_figure of cost_of_goods_sold and dollar_figure of deductions relating to car and truck expenses respondent further determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty on date petitioner while residing in california filed his petition with the court opinion petitioner as derby’s sole shareholder is required to take into account all of derby’s items of income loss deduction or credit see sec_1363 sec_1366 respondent determined that derby had dollar_figure of unreported gross_receipts relating to respondent as part of his analysis evaluated derby’s cash expenditures and contends that dollar_figure of the expenditures were made with income not previously deposited respondent and petitioner agree that petitioner had dollar_figure of cash expenditures but respondent contends that this amount was never taken into account as gross_receipts petitioner however established that the dollar_figure had previously been deposited was reported and was subsequently used to make cash expenditures therefore we reject respondent’s determination with respect to dollar_figure of the alleged gross_receipts cost_of_goods_sold is an offset to gross_receipts in determining gross_income 88_tc_654 sec_1_61-3 income_tax regs respondent disallowed for lack of substantiation dollar_figure of derby’s cost_of_goods_sold petitioner however established that derby is entitled to dollar_figure of the cost_of_goods_sold disallowed by respondent respondent also disallowed for lack of substantiation a portion of derby’s deductions relating to car and truck expenses with respect to the disallowed deductions petitioner has not met the sec_274 substantiation requirements and thus we sustain respondent’s determination see sec_162 sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date respondent further determined that petitioner is liable for a sec_6662 accuracy-related_penalty sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax which is attributable to a substantial_understatement of 2pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence and satisfies other requirements that would shift the burden relating to that issue to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 124_tc_95 income_tax see sec_6662 petitioner substantially understated his income_tax see sec_7491 116_tc_438 sec_6664 however provides that no penalty shall be imposed if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith ms haimsohn maintained derby’s books_and_records and prepared petitioner’s and derby’s returns given petitioner’s inexperience with and minimal knowledge of tax law we conclude that petitioner took reasonable efforts to assess his proper tax_liability and reasonably relied on ms haimsohn’s expertise see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs thus petitioner acted in good_faith had reasonable_cause for the underpayment and is not liable for a sec_6662 accuracy-related_penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
